Citation Nr: 0837636	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-37 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for recognition of the veteran as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes, and if so, whether POW status is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder 
and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had certified military status as follows:  
Missing-in-action from May 10, 1942 to November 28, 1942; no 
casualty status from November 29, 1942 to November 19, 1944; 
missing-in-action from November 20, 1944 to January 8, 1945; 
Recognized Guerilla Service from January 9, 1945 to September 
27, 1945; and Regular PA (Philippine Army) service from 
September 28, 1945 to June 1, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2006 rating and administrative decisions 
issued by the VA Regional Office (RO) in Manila, the Republic 
of the Philippines.  


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder and 
entitlement to former POW status in July 2003 rating and 
administrative decisions.  Although notified of the denials, 
the veteran did not initiate an appeal.  

2.  Evidence received since the July 2003 rating and 
administrative decisions is new, relevant, and, presuming its 
credibility for new and material evidence purposes, raises a 
reasonable possibility of substantiating the claims.

3.  The service department certification that the veteran was 
not a POW, the apparent absence of the veteran's name among 
records of those in the Philippines who were POWs, and the 
fact that he was in missing-in-action status prior to his 
alleged incarceration by the Japanese, demonstrates that 
there is no reasonable basis upon which to question the 
service department determination that the veteran was not a 
former POW for VA purposes.  

4.  There is no evidence of a heart disorder during service 
or within one year after service, and no competent evidence 
of a nexus (no link) between the veteran's current ischemic 
heart disease and his period of active military service.
CONCLUSIONS OF LAW

1.  The July 2003 rating and administrative decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.105(a), 3.160(d); 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
last prior, final denial of the entitlement to former POW 
status and service connection claims in July 2003.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

3.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.1(y), 3.40, 3.41, 3.102, 3.159, 3.203 (2007); 
VAOGCPREC 14-94 (June 8, 1994).  

4.  Ischemic heart disease was not incurred or aggravated 
during service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the new and material evidence issues for POW status and 
service connection, the Board notes that the veteran has 
already been provided with an October 2005 Veterans Claims 
Assistance Act (VCAA) notice letter that is overall compliant 
with the recent Court decision in Kent v. Nicholson, 20 Vet. 
App. 1, 10-11 (2006).  In any event, to the extent the VCAA 
notice provided to the veteran was not fully compliant with 
Kent, this is nonprejudicial, i.e., harmless error because 
the Board is reopening his claims, regardless.  See 38 C.F.R. 
§ 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

As to the underlying issues on the merits, review of the 
claims folder reveals compliance with the VCAA, 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in October 2005 and 
March 2006.  The October 2005 letter included a POW 
questionnaire.  Overall, those letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claims; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the October 2005 VCAA letter of record provided notice of 
this previous 4th element requirement.  

Furthermore, the March 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the veteran with all general VCAA notice 
prior to the March 2006 adverse determinations on appeal.  
But in Pelegrini II, the Court clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing a March 
2006 Dingess notice letter and then readjudicating the case 
by way of a subsequent SOC and SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), a POW microfiche 
list, and certain service department records.  The veteran 
has submitted some private medical evidence, a newspaper 
article, some duplicate service department records, a 
Philippine Red Cross document, and Philippine Army records.  

In addition, the RO has attempted to secure all private 
medical records for the veteran for which he has provided the 
required authorization.  The RO has properly followed-up on 
its requests to obtain records.  Specifically, in February 
2003, the RO issued a request for records to a Dr. N.G.  When 
it did not receive a response, it issued a follow-up request 
in May 2003 and an explanatory letter to the veteran.  See 38 
C.F.R. § 3.159(c)(1).  In any event, the Board has already 
conceded that the veteran has a current heart disorder, so 
evidence of further recent treatment for the disorder would 
not benefit the veteran's claim.  VA is not required to 
search for evidence, which even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).    

The Board realizes VA has not obtained a medical opinion with 
respect to the veteran's heart disorder claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But the standards of 
McLendon are not met in this case.  STRs are negative for any 
evidence of a heart disorder.  There is no medical evidence 
suggesting that any current heart problems are linked to his 
military service, nor any evidence of continuity of 
symptomatology for any heart disorder seen since service.  As 
service and post-service medical records provide no basis to 
grant the claim, the Board finds no basis for obtaining a VA 
medical opinion.  All things considered, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

The Board adds that because it has not been established that 
the veteran is a POW for VA purposes, and since there is no 
additional and pertinent information to dispute the service 
department finding that he was not a POW, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) 
(2007).  This case hinges upon the threshold determination as 
to whether the appellant has recognized service to be 
considered a "POW," and in this regard the service department 
has verified that he does not have the requisite service.  No 
amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law 
regardless of any further notice the veteran might receive.

As there is no indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen Recognition of POW Status 
and Service Connnection Claims

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).

The RO originally denied entitlement to recognition as a POW 
and service connection for a heart disorder in July 2003 
administrative and rating decisions.  The RO notified the 
veteran of these decisions and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, these decisions are final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).  
              
In the prior final July 2003 administrative decision, the 
Director of the Compensation and Pension Service denied the 
veteran POW status on the basis that the service department 
certification (USAAC Form 632 dated in May 1971), indicated 
that the veteran was not a POW based on the best evidence 
available. 

In the prior final July 2003 rating decision, the RO denied 
service connection for a heart disorder because there was no 
medical evidence of a current heart disorder, no evidence of 
a heart disorder during or within one year of service, and no 
POW status for presumptive purposes. 
  
The veteran filed his most recent petition to reopen his two 
claims in October 2005.  Therefore, the amended regulation 
for new and material evidence applies.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  
        
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received for 
both claims at issue since the last final July 2003 
administrative and rating decisions.  Specifically, as to the 
POW issue, the veteran has submitted an October 1961 
Philippines National Red Cross document noting that he was a 
POW from November 1942 to February 1943.  As to the service 
connection issue, the veteran has submitted private medical 
evidence from Dr. E.F., dated in August 2005 and from Lorma 
Medical Center dated in August 2006 diagnosing the veteran 
with ischemic heart disease.  Thus, presuming the credibility 
of this evidence, these records now demonstrate medical 
evidence of a current heart disorder and evidence in support 
of POW status.  So this evidence relates to an unestablished 
fact necessary to substantiate his claims and raises a 
reasonable possibility of substantiating his claims; that is 
to say, this evidence is new and material and his claims are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As to 
the POW issue being reopened, the Board recognizes it is 
applying the law with a broad and liberal interpretation, so 
that the claim can be adjudicated on the merits.  

Procedural Backround of POW status

The veteran has asserted that he was a POW from November 1942 
to February 1943  after the Japanese invaded the Philippines.  

As verified by the service department on a USAAC Form 632 
dated in May 1971, 
The veteran had the following military service:

He was missing-in-action from May 10, 1942 to November 28, 
1942.
He had no casualty status from November 29, 1942 to November 
19, 1944.  
He was missing-in-action from November 20, 1944 to January 8, 
1945.
He had Recognized Guerilla Service from January 9, 1945 to 
September 27, 1945.
He had Regular Philippine Army service from September 28, 
1945 to June 1, 1946.

As to the missing-in-action periods, the service department 
determined that from May 1942 to November 1942 and from 
November 1944 to January 1945, under the Missing Persons Act, 
the veteran was entitled to pay only.  

By way of a service department certification dated in May 
1971 (USAAC Form 632), the service department did not 
indicate any POW status for the veteran.  From November 1942 
to February 1943, during the time period of his alleged 
incarceration by Japanese, it found that his alleged POW 
status was not supported.  From February 1943 to November 
1944, it found that he was engaged in civilian pursuits, and 
the veteran has admitted to this fact.  The service 
department reported that the data were compiled from the best 
evidence available in the files of their office and 
considered factually accurate in the absence of evidence to 
the contrary.  

In an administrative decision approved by the Director of the 
Compensation and Pension Service and issued in July 2003, the 
RO determined that the veteran did not meet the legal 
criteria for recognition as a former POW for VA purposes, 
based on the above findings of the service department.  The 
RO also determined that the veteran's name was not listed in 
the POW microfiche.  In addition, neither the PA AGO Form No. 
55 (Philippine Army Honorable Discharge Certificate) dated in 
May 1946, nor the PA AGO Form No. 23 (Affidavit for 
Philippine Army Personnel) dated in March 1946, provided 
compelling proof the veteran was a POW in accordance with 
38 C.F.R. § 3.1(y).  The finding of the service department 
was confirmed.  

The veteran filed a claim to reopen his POW status in October 
2005.  
Additional evidence submitted by the veteran included an 
October 1961 Philippines National Red Cross document 
remarking that he was a POW from November 1942 to February 
1943, as well as an Armed Forces of the Philippines Office of 
the Attorney General Certification (AGNR2) stating that he 
was paid in arrears for Recognized Guerilla Service from 
April 1942 to January 1945.  
  
However, in a subsequent administrative decision approved by 
the Director of the Compensation and Pension Service and 
issued in March 2006, the RO determined that the veteran 
still did not meet the legal criteria for recognition as a 
former POW for VA purposes, again based on the findings of 
the service department.  The RO determined that once again 
the evidence was "insufficient" to support a finding of POW 
status in accordance with 38 C.F.R. § 3.1(y).  The RO 
deferred to the service department findings, and added that 
even if the veteran was incarcerated from November 1942 to 
February 1943, he still did not meet the criteria for a POW 
under 38 C.F.R. § 3.1(y), because such incarceration would 
have occurred during a period when the veteran was not under 
military control of the Philippine Commonwealth Army or 
recognized or unrecognized guerilla service for "active 
duty" purposes as set for by 38 C.F.R. § 3.41(b).  The RO 
also denied the veteran's claim of service connection for a 
heart disorder in a March 2006 rating decision, as there was 
no evidence of a heart disorder during service and no 
threshold determination of former POW status for purposes of 
presumptive service connection for ischemic heart disease 
under 38 C.F.R. § 3.309(c).  The veteran appealed both 
decisions to the Board.  

Analysis - POW status

In this case, the veteran essentially contends that after 
joining the Regular Philippine Army in May 1942, he 
surrendered to the Japanese forces and was held as a POW from 
November 1942 to February 1943 (a period of time that service 
department certification records state the veteran was in "no 
casualty status").  The veteran asserts that he was 
incarcerated by the Japanese at Camp O'Donnell, Capas, 
Tarlac, in the Philippines after his unit ran out of 
ammunition.  He indicates that he was forced to undergo 
Japanese cultural and spiritual training, as well endure 
physical hardship, malnutrition, and unsanitary conditions.  
After his incarceration, he concedes that for a period of 
time he was a civilian rice farmer from February 1943 to 
November 1944, before rejoining guerilla forces.  He 
initially stated that other veteran POWs whom he listed in 
his November 2005 POW questionnaire would corroborate his own 
POW status, but has since admitted that these former POWs 
refused to cooperate with him.  However, he believes he has 
submitted enough supporting evidence to verify his former POW 
status, thereby entitling him to presumptive service 
connection for ischemic heart disease as a disease specific 
to former POWs under the amended 38 C.F.R. § 3.309(c).  See 
March 1971, November 2005, and July 2008 personal statements; 
November 2005 POW questionnaire; and December 2006 VA Form 9 
(substantive appeal).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Evidence of service must be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), and § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).  Only service department 
records can establish if and when a person was serving on 
qualifying active service.  38 C.F.R. § 3.203; Spencer v. 
West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  In short, under 38 C.F.R. § 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  If the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, 118 F.3d at 749.   

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41; Duro v. Derwinski, 2 Vet. App. 530 (1992).  Generally, 
a service department determination as to an individual's 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  See 38 C.F.R. § 3.1(y); Manibog 
v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 
106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).

VA will accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  
38 C.F.R. § 3.1(y).  However, VA is not required to follow 
the service department's findings that the veteran was not a 
POW.  Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 
14-94.  See also 59 Fed. Reg. 54,673 (1994).

Under 38 C.F.R. § 3.41(b), active service of a regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States will 
include POW status immediately following (1) a period of 
active duty, or (2) a period of recognized guerrilla service 
or unrecognized guerrilla service under a recognized 
commissioned officer.  In essence, in order for a period of 
incarceration as a POW to qualify as active service, the 
period of incarceration must immediately follow a prior 
period of active service.   

Under 38 C.F.R. § 3.41(a), for a Regular Philippine Scout or 
a member of one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces of United 
States, release from active duty includes: (1) Leaving one's 
organization in anticipation of or due to the capitulation; 
(2) escape from prisoner-of-war status; (3) parole by the 
Japanese; (4) beginning of missing-in-action status.

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b) (redesignated currently as 38 C.F.R. § 
3.41(b)), the General Counsel held that, in determining the 
period of active service of a Regular Philippine Scout or a 
member of the Philippine Commonwealth Army while serving with 
the United States Armed Forces under 38 C.F.R. § 3.9, a 
service-department certification will be controlling as to 
the date of enlistment or the date of report for active duty.  
However, the General Counsel also held that VA is not bound 
by a service-department certification as to the ending date 
of such veteran's period of active duty. Specifically, the 
General Counsel stated that VA may include a period spent in 
a POW status in determining a veteran's period of active 
service, if such veteran was detained or interned by the 
enemy "immediately following a period of active duty." The 
General Counsel indicated that the phrase "immediately 
following a period of active duty" as used in 38 C.F.R. § 
3.9(b) may be construed as referring to an event following 
closely after a period of active duty, directly related to 
that duty, and occurred before the veteran performed 
activities not related to active military duty. The General 
Counsel also noted that, for members of the irregular 
guerrilla forces, the service-department certification of 
such a veteran's service is controlling.  The General Counsel 
also held that, in determining a period of active service, VA 
is not bound by a service-department finding of pay 
entitlement under the Missing Persons Act.  VAOGCPREC 14-94 
(June 8, 1994) (emphasis added).

Again, to the extent that the RO's decisions may have relied 
upon 38 C.F.R. § 3.9, and the interpretation of that 
regulation by VA's General Counsel in VAOPGCPREC 14-94, that 
regulation has been redesignated as 38 C.F.R. § 3.41. See 66 
Fed. Reg. 66,763-66,767 (December 27, 2001).  

As noted above, the key evidence in this case is a service 
department certification dated in May 1971 (USAAC Form 632).  
The service department simply did not recognize the alleged 
incarceration of the veteran by the Japanese at Camp 
O'Donnell from November 28, 1942 to February 15, 1943.  
Rather, the service department found that the veteran was in 
a "no casualty" status for that time period.  The service 
department stated that the data was compiled from the best 
evidence available in the files of their office and was 
considered to be factually accurate in the absence of 
evidence to the contrary.  Moreover, despite the veteran's 
insistence to the contrary, his name was not listed in the 
undated POW microfiche list that the RO secured.  There is no 
documented evidence he was on any POW roster.  

The Board acknowledges that the veteran has submitted certain 
documents in support of his former POW status.  Specifically, 
he submitted PA AGO Form No. 23 (Affidavit for Philippine 
Army Personnel), sworn and executed by the veteran in March 
1946.  In this affidavit, taken under oath, he stated that he 
was captured as a POW while serving with the Philippine 
Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), from 
November 1942 to February 1943.  Subsequently he states he 
returned to civilian farming for a period of time, before 
rejoining the Recognized Guerilla Service several years 
later.  However, this document is simply an affidavit from 
the veteran stating that he was a POW.  The veracity of his 
POW status was not confirmed by any official source.  In 
fact, even though the service department had access to this 
document, they still determined the veteran was in "no 
casualty" status at the time of his alleged POW status.       

The veteran has also submitted a PA AGO Form No. 55 
(Philippine Army Honorable Discharge Certificate) dated in 
May 1946, indicating that he served in the Philippine Army 
from March 1942 to May 1946.  In addition, he has submitted 
an Armed Forces of the Philippines Office of the Attorney 
General Certification (AGNR2), stating that he was paid in 
arrears for Recognized Guerilla Service from April 1942 to 
January 1945.  Importantly, none of these documents mention 
any former POW status.  In fact, the veteran previously 
admitted in his March 1946 Affidavit for Philippine Army 
Personnel that he was actually a civilian farmer from 
February 1943 to November 1944, thereby providing direct 
evidence against the accuracy and probative value of these 
documents as to his military status.   

Finally, the veteran submitted an October 1961 Philippines 
National Red Cross document assessing that he was a former 
POW from November 1942 to February 1943.  However, in making 
this determination, this document merely cited his previous 
March 1946 Affidavit for Philippine Army Personnel as 
evidence.  In other words, it was based on the veteran's 
sworn reported history of incarceration, without any 
independent verification.  Notably, the Philippines National 
Red Cross did not confirm that they actually treated the 
veteran when he was a POW.  In this regard, this 
determination is not binding upon the Board or VA.  It is 
contradicted by the certification of the service department.  
And again, his name was not listed in the undated POW 
microfiche list that the RO secured.  When assessing their 
credibility and accuracy, not one of the documents submitted 
by the veteran provides a reasonable basis upon which to 
question the findings certified by the appropriate service 
department.  See Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Further, even if he was captured and detained by the Japanese 
government from November 1942 to February 1943, the service 
department essentially determined he was not on "active 
duty" at the time of his reported capture.  In this regard, 
just prior to his alleged incarceration in November 1942, he 
is listed by the service department as being in "missing-in-
action" status back to May 1942, such that he was not 
involved in any active recognized military service at the 
time of his reported imprisonment in November 1942.  See 
38 C.F.R. § 3.41(a), (b).  Thus, he is not entitled to former 
POW status after November 1942, even if he was in fact 
incarcerated by the Japanese.  That is, for VA benefits 
purposes, a prisoner of war is a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2007).  
Here, since the veteran's "missing-in-action" status from 
May 1942 to November 1942 constitutes a release from active 
duty under 38 C.F.R. § 3.41(a)(4), even if he was 
subsequently incarcerated by the Japanese from November 1942 
to February 1943 as he alleges, he would still not meet the 
criteria for POW status under 38 C.F.R. § 3.41(b), since his 
incarceration did not follow a period of active duty under 
military control.  He was only entitled to pay from May 1942 
to November 1942 under the Missing Persons Act, but this does 
not constitute active duty for VA purposes.  See VAOGCPREC 
14-94 (June 8, 1994).  The Missing Persons Act merely 
provided for continuity of pay to those personnel of the 
Armed Forces of the United States in missing status.  In 
short, while the veteran's imprisonment is entirely possible, 
it does not impact on the veteran having POW status for VA 
purposes.  

The service department certification that the veteran was not 
a POW, the apparent absence of the veteran's name among 
records of those in the Philippines who were POWs, and the 
fact that he was in missing-in-action status prior to his 
alleged incarceration by the Japanese, demonstrates that 
there is no reasonable basis upon which to question the 
service department determination that the veteran was not a 
former POW for VA purposes.  As such, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for recognition of former POW status for VA purposes, 
and that claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Analysis- Service Connection for a Heart Disorder

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

As to presumptive service connection, some diseases on the 
other hand are chronic, per se, such as ischemic heart 
disease, and therefore will be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As to presumptive service connection, effective October 7, 
2004, VA amended 38 C.F.R. § 3.309(c), pertaining to 
presumptive service connection for diseases specific to 
former POWs, by adding atherosclerotic heart disease and its 
complications, including myocardial infarction, to the list 
of presumptive diseases.  Service connection may be granted 
if any of these disorders are manifested to a compensable 
degree at any time after discharge from service.  38 C.F.R. § 
3.309(c).   
 
In essence, this regulation liberalized the requirements for 
proving service connection for heart disease in POWs, in that 
it expands the number of diseases which can be service 
connected.  VA removed the note in the prior version of 
38 C.F.R. § 3.309(c) that the statutory term "beriberi heart 
disease" included ischemic heart disease in former POWs who 
had experienced localized edema during captivity.  The 
amended regulation also eliminated the requirement that a POW 
must have experienced localized edema in captivity as a 
foundation for a claim for beriberi or ischemic heart 
disease.  VA explained that atherosclerotic heart disease 
encompasses arteriosclerotic heart disease, ischemic heart 
disease, coronary artery disease, and other diseases that may 
be described by a more specific diagnosis.  See 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  

As to presumptive service connection, under the old 
regulation governing presumptive diseases applicable to POWs, 
beriberi heart disease was defined as including ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity, which became manifest to a 
compensable degree at any time after service.  Those 
provisions applied only to former POWs who had been detained 
for not less than 30 days.  38 C.F.R. § 3.309(c) (2003).  
Other heart diseases were not listed.  The veteran has never 
asserted that he experienced localized edema during 
captivity, so the old regulation does not impact the 
veteran's claim.   

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
private medical evidence from Dr. E.F., dated in August 2005 
and from Lorma Medical Center dated in August 2006 diagnosed 
the veteran with ischemic heart disease.  Therefore, the 
evidence at the very least clearly shows a current heart 
disorder.  The key issue here is whether this disorder can be 
linked to his military service on either a direct or 
presumptive basis.  

As to presumptive service connection, the cornerstone of the 
veteran's argument centers on his assertion of former POW 
status from November 1942 to February 1943.  However, as 
discussed in detail above, the preponderance of the evidence 
is against the veteran's claim for recognition of former POW 
status for VA purposes.  Although the veteran was diagnosed 
with a presumptive POW disease, specifically, ischemic heart 
disease, manifest to compensable degree after service, he 
still does not meet the threshold requirement of former POW 
status that would allow for the grant of service connection 
under this presumption.  See 38 U.S.C.A. §§ 1112 West 2002 & 
Supp. 2007); 38 C.F.R. § 3.309(c).  Therefore, a medical 
nexus cannot be automatically presumed by operation of law, 
such that service connection on a presumptive basis is not 
warranted.  

As to direct service connection, STRs are silent as to any 
complaints, treatment, or diagnosis of heart disorder during 
service.  His STR medical examinations conducted in July 1942 
and September 1945 were unremarkable for any heart disorder.  
Post-service, in his December 2002 formal claim for service 
connection, he states that his heart disability began in 
1989, so over 40 years after the veteran's discharge from 
service.  Prior to 1989, there is no evidence in the claims 
folder of lay or medical complaints pertaining to a heart 
disorder.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is 
no basis to award service connection based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  In addition, the 
presumption of in-service incurrence for ischemic heart 
disease seen within one year of service is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  Finally, there is simply no competent, 
medical evidence or opinion that in any way relates the 
veteran's current ischemic heart disease to his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board emphasizes 
that although the veteran is competent to report any symptoms 
of a heart disorder he previously or currently has, he is not 
competent to render an opinion as to the medical etiology of 
his ischemic heart disease, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

The absence of lay complaints or medical treatment for a 
heart disorder during service and for several decades after 
service strongly suggests that any disorder currently present 
has no association with service.  Simply stated, the service 
and post-service treatment records are found to provide 
strong evidence against this claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for a heart disorder on a direct or 
presumptive basis, so there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.
ORDER

As new and material evidence has been received, the claim for 
recognition of the veteran as a former POW for VA purposes is 
reopened.  

As new and material evidence has been received, the claim for 
service connection for a heart disorder is reopened.  

Recognition of the veteran as a former POW for VA purposes is 
denied. 

Service connection for a heart disorder is denied.

 

____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


